—Judgment, Supreme Court, New York County (James Leff, J.), rendered March 22, 1995, convicting defendant, after a trial by jury, of robbery in the second degree, and sentencing him, as a second violent felony offender, to a term of 4 to 8 years in prison, unanimously reversed, as a matter of discretion in the interest of justice, and the matter remanded for a new trial.
Defendant’s conviction should be reversed in the interest of justice for the reasons set forth in our decisions reversing the convictions of his codefendants, i.e., People v Medina (242 AD2d 504) and People v Rivera (239 AD2d 171). Concur — Milonas, J. P., Rosenberger, Ellerin and Rubin, JJ.